—Order unanimously reversed on the law without costs, motion granted and complaint dismissed. Memorandum: The negligence, if any, of defendant Raymond Pfalzer in causing his grandfather’s automobile to become stuck in the mud was not the proximate cause of the infant plaintiffs injury. Defendant could not have reasonably foreseen that, in attempting to extricate the car from the mud, the driver of a truck would leave the truck unattended, permitting it to roll down a slope and pin plaintiff against the car (see, Ventricelli v Kinney Sys. Rent A Car, 45 NY2d 950, mod, 46 NY2d 770; Scott v Mead, 132 AD2d 755). Summary judgment, therefore, should be entered in favor of defendants Raymond and Donald Pfalzer. (Appeal from Order of Supreme Court, Erie County, Fudeman, J.—Summary Judgment.) Present—Denman, J. P., Boomer, Pine, Lawton and Davis, JJ.